Exhibit 10.25

INVIVO THERAPEUTICS HOLDINGS CORP.

RESTRICTED STOCK UNIT AGREEMENT

InVivo Therapeutics Holdings Corp. (the “Company”) hereby grants the following
restricted stock units pursuant to its 2015 Equity Incentive Plan and subject to
the terms and conditions attached hereto and incorporated herein by reference.

Notice of Grant

Name of recipient (the “Participant”):

 

Grant Date:

 

Number of Restricted Stock Units (“RSUs”) granted:

 

Number, if any, of RSUs that vest immediately on the grant date:

 

RSUs that are subject to vesting schedule:

 

Vesting Start Date:

 

 

Vesting Schedule:

Vesting Date

Shares that Vest

 

 

 

 

All vesting is dependent on the Participant remaining an Eligible Participant,
as provided herein.

 

This grant of RSUs satisfies in full all commitments that the Company has to the
Participant with respect to the issuance of stock, stock options or other equity
securities.

 

    

INVIVO THERAPEUTICS HOLDINGS CORP.

 

 

 

 

 

By:

 

Signature of Participant

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

Street Address

 

 

 

 

 

Street Address

 

 

 

 

 

City/State/Zip Code

 

 

 










INVIVO THERAPEUTICS HOLDINGS CORP.

Restricted Stock Unit Agreement

Incorporated Terms and Conditions

For good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto agree as follows:

1.         Award of Restricted Stock Units.

In consideration of services rendered and to be rendered to the Company or any
of its subsidiaries or other affiliates, by the Participant, the Company has
granted to the Participant, subject to the terms and conditions set forth in
this Restricted Stock Unit Agreement (this “Agreement”) and in the Company’s
2015 Equity Incentive Plan (the “Plan”), an award with respect to the number of
restricted stock units (the “RSUs”) set forth in the Notice of Grant that forms
part of this Agreement (the “Notice of Grant”).  Each RSU represents the right
to receive one share of Common Stock, $0.00001 par value per share, of the
Company (the “Common Stock”) upon vesting of the RSU, subject to the terms and
conditions set forth herein.

2.         Vesting.

The RSUs shall vest in accordance with the Vesting Schedule set forth in the
Notice of Grant (the “Vesting Schedule”).  Upon the vesting of the RSU, the
Company will deliver to the Participant, for each RSU that becomes vested, one
share of Common Stock, subject to the payment of any taxes pursuant to Section
7.  The Common Stock will be delivered to the Participant as soon as practicable
following each vesting date, but in any event within 30 days of such date.

3.         Forfeiture of Unvested RSUs Upon Cessation of Service.

In the event that the Participant ceases to be an employee, director or officer
of, or consultant or advisor to, the Company or its applicable subsidiary or
affiliate, as applicable, the employees, officers, directors, consultants, or
advisors of which are eligible to receive awards under the Plan (an “Eligible
Participant”),  for any reason or no reason, with or without cause, all of the
RSUs that are unvested as of the time of such cessation shall be forfeited
immediately and automatically to the Company, without the payment of any
consideration to the Participant, effective as of such cessation.  The
Participant shall have no further rights with respect to the unvested RSUs or
any Common Stock that may have been issuable with respect thereto.

4.         Restrictions on Transfer.

The Participant shall not sell, assign, transfer, pledge, hypothecate or
otherwise dispose of, by operation of law or otherwise (collectively “transfer”)
any RSUs, or any interest therein. The Company shall not be required to treat as
the owner of any RSUs or issue any Common Stock to any transferee to whom such
RSUs have been transferred in violation of any of the provisions of this
Agreement.










5.         Rights as a Shareholder; Dividends

The Participant shall have no rights as a stockholder of the Company with
respect to any shares of Common Stock that may be issuable with respect to the
RSUs until the issuance of the shares of Common Stock to the Participant
following the vesting of the RSUs.  Participants shall not be entitled to
dividends or dividend equivalents in respect of the shares of Common Stock that
may be issuable with respect to the RSUs until the issuance of the shares of
Common Stock to the Participant following the vesting of the RSUs.

6.         Provisions of the Plan.

This Agreement is subject to the provisions of the Plan, a copy of which can be
obtained by the Participant by emailing [_______________].

7.         Tax Matters.

(a)        Acknowledgments; No Section 83(b) Election.  The Participant
acknowledges that he or she is responsible for obtaining the advice of the
Participant’s own tax advisors with respect to the award of RSUs and the
Participant is relying solely on such advisors and not on any statements or
representations of the Company or any of its agents with respect to the tax
consequences relating to the RSUs.  The Participant understands that the
Participant (and not the Company) shall be responsible for the Participant’s tax
liability that may arise in connection with the acquisition, vesting and/or
disposition of the RSUs.  The Participant acknowledges that no election under
Section 83(b) of the Internal Revenue Code, as amended, is available with
respect to RSUs.

(b)        Withholding.  The Participant acknowledges and agrees that the
Company has the right to deduct from payments of any kind otherwise due to the
Participant any federal, state, local or other taxes of any kind required by law
to be withheld with respect to the vesting of the RSUs.  At such time as the
Participant is not aware of any material nonpublic information about the Company
or the Common Stock, the Participant shall execute the instructions set forth in
Schedule A attached hereto (the “Automatic Sale Instructions”) as the means of
satisfying such tax obligation.  If the Participant does not execute the
Automatic Sale Instructions prior to an applicable vesting date, then the
Participant agrees that if under applicable law the Participant will owe taxes
at such vesting date on the portion of the award then vested the Company shall
be entitled to immediate payment from the Participant of the amount of any tax
required to be withheld by the Company.  The Company shall not deliver any
shares of Common Stock to the Participant until it is satisfied that all
required withholdings have been made.

8.         Miscellaneous.

(a)        Authority of Compensation Committee.  In making any decisions or
taking any actions with respect to the matters covered by this Agreement, the
Compensation Committee shall have all of the authority and discretion, and shall
be subject to all of the protections, provided for in the Plan.  All decisions
and actions by the Compensation Committee with respect to this Agreement shall
be made in the Compensation Committee’s discretion and shall be final and
binding on the Participant.










(b)        No Right to Continued Service.  The Participant acknowledges and
agrees that, notwithstanding the fact that the vesting of the RSUs is contingent
upon his or her continued status as an Eligible Participant, this Agreement does
not constitute an express or implied promise of continued service relationship
with the Participant or confer upon the Participant any rights with respect to a
continued service relationship with the Company or any subsidiary or other
affiliate of the Company.

(c)        Section 409A.  The RSUs awarded pursuant to this Agreement are
intended to be exempt from or comply with the requirements of Section 409A of
the Internal Revenue Code and the Treasury Regulations issued thereunder
(“Section 409A”).  The delivery of shares of Common Stock on the vesting of the
RSUs may not be accelerated or deferred unless permitted or required by Section
409A.

(d)        Participant’s Acknowledgements.  The Participant acknowledges that he
or she: (i) has read this Agreement; (ii) has been represented in the
preparation, negotiation and execution of this Agreement by legal counsel of the
Participant’s own choice or has voluntarily declined to seek such counsel; (iii)
understands the terms and consequences of this Agreement; and (iv) is fully
aware of the legal and binding effect of this Agreement.

(e)        Governing Law; Dispute Resolution.  This Agreement shall be
construed, interpreted and enforced in accordance with the internal laws of the
State of Nevada without regard to any applicable conflicts of laws provisions.










Schedule A

Automatic Sale Instructions

The undersigned hereby consents and agrees that any taxes due on a vesting date
as a result of the vesting of RSUs on such date shall be paid through an
automatic sale of shares as follows:

(a)        Upon any vesting of RSUs pursuant to Section 2 hereof, the Company
shall arrange for the sale of such number of shares of Common Stock issuable
with respect to the RSUs that vest pursuant to Section 2 as is sufficient to
generate net proceeds sufficient to satisfy the Company’s minimum statutory
withholding obligations with respect to the income recognized by the Participant
upon the vesting of the RSUs (based on minimum statutory withholding rates for
all tax purposes, including payroll and social security taxes, that are
applicable to such income), and the Company shall retain such net proceeds in
satisfaction of such tax withholding obligations.

(b)        The Participant hereby appoints the President and Chief Executive
Officer and Secretary of the Company, and either of them acting alone and with
full power of substitution, to serve as his or her attorneys in fact to sell the
Participant’s Common Stock in accordance with this Schedule A.  The Participant
agrees to execute and deliver such documents, instruments and certificates as
may reasonably be required in connection with the sale of the shares pursuant to
this Schedule A.

(c)        The Participant represents to the Company that, as of the date
hereof, he or she is not aware of any material nonpublic information about the
Company or the Common Stock.  The Participant and the Company have structured
this Agreement, including this Schedule A, to constitute a “binding contract”
relating to the sale of Common Stock, consistent with the affirmative defense to
liability under Section 10(b) of the Securities Exchange Act of 1934 under Rule
10b5-1(c) promulgated under such Act.

The Company shall not deliver any shares of Common Stock to the Participant
until it is satisfied that all required withholdings have been made.

 

 

 

 

 

Participant Name:

 

 

 

 

 

Date:

 

 



